448 F.2d 778
Thomas RALLS, Jr., Petitioner-Appellant,v.Charles WOLFE, Jr., Associate Warden of Custody, Nebraska Penal Complex, Respondent-Appellee.
No. 71-1049.
United States Court of Appeals, Eighth Circuit.
September 28, 1971.

Frederick J. Coffman, Lincoln, Neb., on brief for appellant.
Clarence A. H. Meyer, Atty. Gen., and Harold Mosher, Asst. Atty. Gen., Lincoln, Neb., on brief for appellee.
Before VAN OOSTERHOUT, HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
The petitioner, Thomas Ralls, Jr., currently an inmate confined at the Nebraska Penal and Correctional Complex, filed a petition in the United States District Court for the District of Nebraska seeking injunctive relief and damages. The bases for his claim were that he was ordered to remove a cardboard with which he had dimmed the light in his cell in the maximum security unit, while other prisoners were permitted to have their lights so darkened; that he was ordered to shave off his goatee and moustache under threat of being placed in the "hole" and on a restricted diet, while other prisoners were allowed to maintain beards and moustaches; and that, thereafter, he was refused assistance from the inmate legal assistant and use of the law library. The District Court, the Honorable Warren K. Urbom, entered an order dismissing the complaint for failure to state a claim upon which relief can be granted. Ralls v. Wolfe, 321 F. Supp. 867 (D.Neb.1971).


2
We agree with the District Court that petitioner had no federal constitutional right to shade the light in his cell, regardless of the claim of invidious discrimination. We further agree that there was sufficient evidence to show petitioner was afforded the legal assistance requested.


3
This Court has held that an incarcerated prisoner does not have a constitutional right to the length, style and growth of his hair and growing of a beard and moustache to suit his personal desires. Blake v. Pryse, 444 F.2d 218 (8th Cir., 1971) (per curiam).


4
For the reasons set forth in the District Court's well reasoned memorandum, we affirm its decision dismissing the complaint.